Citation Nr: 0534992	
Decision Date: 12/29/05    Archive Date: 01/10/06

DOCKET NO.  02-19 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES


Entitlement to an increased rating for service-connected 
degenerative joint disease of the left shoulder, currently 
evaluated as 20 percent disabling. 

Entitlement to an increased rating for service-connected low 
back strain, currently evaluated as 20 percent disabling. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1977 to January 
1986.

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.


FINDINGS OF FACT

1.  The veteran's left shoulder disorder is manifested by 
degenerative joint disease and limited range of motion; 
flexion is to 80 degrees, with pain; extension is to 30 
degrees, with pain; abduction is to 90 degrees; adduction is 
to 30 degrees; internal rotation is to 60 degrees; external 
rotation is to 70 degrees.  

2.  The veteran's low back disorder is manifested by a 
chronic lumbar strain and limited range of motion;  flexion 
is to 60 degrees; extension is to 10 degrees; left lateral 
flexion is to 20 degrees; right lateral flexion is to 20 
degrees; left lateral rotation is to 20 degrees; right 
lateral rotation is to 20 degrees.  


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 20 
percent for the veteran's service-connected left shoulder 
disorder are not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5201 (2005).  

2.  The criteria for a disability rating in excess of 20 
percent for a low back disorder are not met. 38 U.S.C.A. §§ 
1155, 5103 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2005); 
38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5295 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA) must be considered.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2005).

A VCAA notice must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  38 U.S.C.A. § 5103; 
Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  In this 
case, a VCAA notice was sent to the claimant in October 2001, 
prior to the issuance of the rating decision currently on 
appeal.  Accordingly, the AOJ has timely complied with the 
VCAA's notice requirements.  

The VCAA further requires that the VA must notify a claimant 
of any evidence that is necessary to substantiate the claim, 
as well as which evidence the Secretary will attempt to 
obtain and which evidence the claimant is responsible for 
producing.  38 U.S.C.A. § 5103(a).  In this case, the October 
2001 letter referred to above informed the veteran of 
information and evidence needed to substantiate and complete 
a claim for an increased rating of his service-connected 
disorders.  Moreover, the veteran was generally advised to 
submit any additional evidence that pertained to the matter, 
including via Statement of the Case and Supplemental 
Statement of the Case.  Pelegrini, 18 Vet. App. at 121.  

Also, the October 2001 letter informed the veteran of which 
portion of information should be provided by the claimant, 
and which portion VA would try to obtain on the claimant's 
behalf.  The RO informed the veteran that it would obtain 
records in the custody of a Federal agency and that while the 
RO would assist the veteran in obtaining other records that 
it was the veteran's responsibility to obtain them.  
38 C.F.R. § 3.159(b)(1) (2005); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

The VCAA also requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, including 
scheduling a VA medical examination when necessary.  38 
C.F.R. § 3.159(c)(4)(i) (2005).  The RO has all of the 
veteran's service medical records, and has obtained all of 
the veteran's VA medical records.  At the veteran's request, 
the RO obtained the veteran's medical records from King's 
Daughter's Hospital.  The veteran did not indicate the 
presence of any other private medical records.  VA has 
provided the veteran with several medical examinations in 
furtherance of his claims.

Based on all of the foregoing, the Board finds that no 
further notice and/or development is required in this matter 
pursuant to the VCAA.

Laws and Regulations

Increased Rating:  Left Shoulder Disorder

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2004).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2005).

VA regulations require that disability evaluations be based 
upon the most complete evaluation of the condition that can 
be feasibly constructed with interpretation of examination 
reports, in light of the whole history, so as to reflect all 
elements of disability.  The medical as well as industrial 
history is to be considered, and a full description of the 
effects of the disability upon ordinary activity is also 
required.  Functional impairment is based on lack of 
usefulness and may be due to pain, supported by adequate 
pathology and evidenced by visible behavior during motion.  
Many factors are for consideration in evaluating disabilities 
of the musculoskeletal system and these include pain, 
weakness, limitation of motion, and atrophy.  Painful motion 
with the joint or periarticular pathology which produces 
disability warrants the minimum compensation.  38 C.F.R. §§ 
4.1, 4.2, 4.10, 4.40, 4.45, 4.59 (2005).  

Diagnostic Code 5201 provides criteria for the rating of 
disability from limitation of motion of the shoulder.  Under 
that diagnostic code, limitation of motion of the arm to 
elevation at the shoulder level is assigned a disability 
rating of 20 percent.  If motion of the arm is limited to 
midway between the side and shoulder, a 30 percent evaluation 
is assigned for the major side and a 20 percent evaluation is 
assigned for the minor side.  If arm motion is limited to 25 
degrees from the side, a rating of 40 percent is assigned for 
the major side and a 30 percent rating is assigned for the 
minor side.  38 C.F.R. § 4.71a, Diagnostic Code 5201 (2005).  

Increased Rating: Low Back Disorder

While the veteran's appeal was pending, VA revised 
regulations for evaluating disabilities of the spine.  The 
Court in DeSousa v. Gober, 10 Vet. App. 461, 467 (1997), held 
that the law "precludes an effective date earlier than the 
effective date of the liberalizing . . . regulation," but the 
Board shall continue to adjudicate whether a claimant would 
"receive a more favorable outcome, i.e., something more than 
a denial of benefits, under the prior law and regulation."  
Accordingly, the veteran's claims will be adjudicated under 
the old regulation for any period prior to the effective date 
of the new diagnostic codes, as well as under the new 
diagnostic code for the period beginning on the effective 
date of the new provisions.  Wanner v. Principi, 17 Vet. App. 
4, 9 (2003).  

Prior to September 26, 2003, disabilities manifested by 
limitation of motion in the thoracic (dorsal) and lumbar 
spine were evaluated in accordance with the criteria set 
forth in 38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003). 
Evaluations of 10, 20, and 40 percent were assigned for 
slight, moderate, and severe limitation of motion of the 
lumbar spine, respectively.

In addition, lumbosacral strain was evaluated in accordance 
with the criteria set forth in 38 C.F.R. § 4.17a, Diagnostic 
Code 5295 (2003). A zero percent rating was warranted if the 
condition was manifested by slight subjective symptoms only, 
and a 10 percent rating was warranted if there was 
characteristic pain on motion. If there was muscle spasm on 
extreme forward bending, or loss of lateral spine motion, 
unilateral, in the standing position, a 20 percent rating was 
warranted. The highest available schedular evaluation, 40 
percent, was warranted where the condition was severe, with 
listing of the whole spine to the opposite side, a positive 
Goldthwaite's sign, marked limitation of forward bending in 
the standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
spaces, or with some of these characteristics with abnormal 
mobility on forced motion.  Id.

Effective from September 26, 2003, disabilities of the 
thoracolumbar spine are to be rated under the General Rating 
Formula for Diseases and Injuries of the Spine. See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235-5243 (2004). Under that rating 
formula, a 20 percent rating is warranted if forward flexion 
of the thoracolumbar spine is greater than 30 degrees but not 
greater than 60 degrees; or if the combined range of motion 
of the thoracolumbar spine is not greater than 120 degrees; 
or if there is muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spine contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis. A 40 
percent rating is assigned for forward flexion of the 
thoracolumbar spine to 30 degrees or less; or if there is 
favorable ankylosis of the entire thoracolumbar spine. And, a 
50 percent rating is warranted for unfavorable ankylosis of 
the entire thoracolumbar spine. ("Unfavorable ankylosis" is 
defined, in pertinent part, 
as "a condition in which the entire thoracolumbar spine is 
fixed in flexion or extension." See Id., Note (5). These 
criteria are to be applied irrespective of whether there are 
symptoms such as pain (whether or nor it radiates), 
stiffness, or aching in the affected area of the spine, Id., 
and they "are meant to encompass and take into account the 
presence of pain, stiffness, or aching, which are generally 
present when there is a disability of the spine." 68 Fed. 
Reg. at 51,455 (Supplementary Information).

Notes appended to the new rating formula for diseases and 
injuries of the spine specify that, for VA compensation 
purposes, normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees. Id., Note 
(2). Provided, however, that, in exceptional cases, an 
examiner may state that because of age, body habitus, 
neurologic disease, or other factors not the result of 
disease or injury of the spine, the range of motion of the 
spine in a particular individual should be considered normal 
for that individual, even though it does not conform to the 
normal range of motion generally recognized by VA. Id., Note 
(3). Further, the term "combined range of motion" refers to 
"the sum of the range of forward flexion, extension, left 
and right lateral flexion, and left and right rotation"; 
provided, however, that the aforementioned normal 
ranges of motion for each component of spinal motion, as 
recognized by VA, are the maximum that can be used for 
calculation of the combined range of motion, and each range 
of motion measurement is to be rounded to the nearest five 
degrees. Id., Notes (2) and (4).

Analysis

Increased Rating: Left Shoulder Disorder

The latest VA examination in October 2004 revealed that the 
veteran's left shoulder disorder, diagnosed as degenerative 
joint disease, caused the veteran some limitation of motion 
in the left shoulder joint.  Flexion was to 80 degrees, with 
pain; extension was to 30 degrees, with pain; abduction was 
to 90 degrees, with pain; adduction was to 30 degrees, with 
pain; internal rotation was to 60 degrees; external rotation 
was to 70 degrees.  The veteran reported pain, stiffness, 
weakness, fatigue, lack of endurance and instability in his 
left shoulder.  The veteran denied flare-ups, but admitted to 
using a sling on his left shoulder and sleeping with a pillow 
under his left arm in regards to shoulder discomfort.  The 
veteran denied any dislocation, recurrent subluxation or 
constitutional symptoms of arthritis.  The veteran is right 
hand dominant.  

At VA examination in April 2003 range of motion of the 
veteran's left shoulder was limited to a degree.  Active 
flexion was to 90 degrees, with pain; active abduction was to 
90 degrees, with pain; active external and internal rotation 
was near full.  Passive range of motion demonstrated that the 
veteran had pain with forward flexion to about 100 degrees, 
abduction at 90 degrees.  The veteran had marked pain with 
external rotation and abduction at approximately 70 degrees.  
The veteran had normal abduction and internal rotation 
without pain at about 30 degrees.

The veteran had several other VA examinations of his left 
shoulder disorder.  In March 2003, flexion was to 80 degrees, 
abduction was to 45 degrees, external rotation was to 30 
degrees, internal rotation was to 70 degrees.  In January 
2003 flexion was to 80 degrees, abduction was to 60 degrees, 
extension was to 30 degrees, external rotation was to 10 
degrees, internal rotation was to 30 degrees.  In October 
2001 flexion was to 90 degrees, extension was to 50 degrees, 
internal rotation was to 90 degrees, external rotation was to 
90 degrees, abduction was to 90 degrees, adduction was to 50 
degrees.  

The circumstances do not warrant a rating of 30 percent for 
the veteran's service-connected left shoulder disorder.  As 
discussed above, in order to obtain a 30 percent rating, the 
affected arm must be limited to motion midway between side 
and shoulder level.  38 C.F.R. § 4.71a, Diagnostic Code 5201 
(2005).  The veteran is right handed.  All VA examinations 
reveal that the veteran's range of motion, in particular 
flexion and abduction, allowed motion of the arm to a level 
proximate to that of the shoulder, well above midway between 
side and shoulder level.  Accordingly, the Board finds that a 
rating of 30 percent is not warranted in the present case.  
38 C.F.R. § 4.71a, Diagnostic Code 5201 (2005).  

Increased Rating:  Low Back Disorder

The veteran was first seen at the VA for examination of his 
service-connected low back disorder in October 2001.  At that 
time, the veteran stated that he was having discomfort in the 
low back and that symptoms are generally increased with 
activity such as prolonged standing, walking, sitting, and 
with repetitive bending and lifting.  He denied any history 
of pain radiating from the low back into the lower 
extremities.  The veteran walked without assistance.  No 
periods of flare-up were reported and there was no evidence 
of discomfort on range of motion testing, or of impairment or 
dysfunction.  There was no objective evidence of pain on 
motion, or of spasm, weakness or tenderness.  Musculature was 
well-developed and symmetrical, and the vertebrae were 
midline and non-tender on palpation.  Neurologically, the 
veteran was intact.  Flexion was to 90 degrees; extension was 
to 30 degrees; bilateral rotation was to 30 degrees; 
bilateral flexion was to 35 degrees.  

The veteran was next seen by VA in April 2003.  At that time, 
the veteran walked normally and without listing.  His spine 
was straight in plumb line, and a normal lordotic curve was 
maintained in the lumbosacral spine.  Tenderness was noted in 
the midline of the L4-5 region.  No paraspinous muscle 
tenderness or spasm was noted.  Range of motion was limited 
by pain in all four planes.  Flexion was to 75 degrees; 
extension was to 10 degrees; bilateral lateral flexion was to 
25 degrees; bilateral rotation was to 30 degrees.  There was 
no change in range of motion with repetition or resisted 
motion.  Sacral segment sensation and distal extremity 
sensation was intact to light touch and pin prick 
discrimination.  Motor testing showed good power bulk tone 
and symmetry in both lower extremities.  Deep tendon reflexes 
were normal and equal at the knees and ankles.  The veteran 
was able to perform toe and heel tandem walking without 
difficulty.  Squat and rise were done without difficulty.  
Straight leg raise was negative bilaterally.  Ultimately, the 
diagnosis was a narrowing of L5-S1 interspace, probably 
secondary mainly to sacralization of L5, with possibility of 
some degenerative disc disease at L5-S1 not ruled out.  The 
lumbosacral spine was noted as otherwise normal.

The veteran's lumbar strain does not warrant a 40 percent 
rating under 38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).  
Normal range of motion is defined as forward flexion to 90 
degrees, backward extension to 30 degrees, lateral flexion to 
30 degrees and rotation to 30 degrees. 38 C.F.R. § 4.71a, 
Plate V.  At 20 percent the veteran's disorder would 
constitute moderate limitation of the spine.  The Board finds 
that under the applicable criteria, the veteran's symptoms 
approximate with the criteria for moderate impairment.  A 
classification of severe impairment is not appropriate under 
the circumstances because the veteran retains a fair range of 
motion on all planes of movement.  

Under 38 C.F.R. § 4.17a, Diagnostic Code 5295 (2003), the 
veteran's lumbar strain does not warrant a 40 percent rating.  
The veteran's range of motion is no doubt limited by hit 
lumbar strain, as seen above.  The veteran's spine is 
straight, and has not listed.  There is no positive 
Goldthwaite's sign, and the veteran's range of forward 
bending is 75 degrees out of a possible 90 degrees.  There is 
L5-S1 disc space narrowing, secondary to sacralization and 
not the veteran's lumbar strain.  In light of these facts, a 
40 percent rating is not warranted.    

The veteran is not entitled to a 40 percent rating under the 
current version of the rating schedule.  There is no 
indication of ankylosis appearing anywhere in the record and 
forward flexion of the veteran's thoracolumbar spine is 
greater than 30 degrees.  Accordingly, the facts do not 
support a 40 percent evaluation under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243 (2005).


ORDER

Entitlement to rating in excess of 20 percent for a left 
shoulder disorder is denied.

Entitlement to rating in excess of 20 percent for a low back 
disorder is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


